Citation Nr: 0031458	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  95-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to July 1968, 
to include service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a left knee 
disorder.  

By rating decision dated in October 1994, the RO denied the 
veteran's claims for service connection for a skin disorder 
due to Agent Orange exposure and for post-traumatic stress 
disorder (PTSD).  

At a November 1995 personal hearing before a Hearing Officer 
at the RO located in Los Angeles, California, the veteran 
withdrew his claim for service connection for a skin 
condition due to Agent Orange exposure.  

By rating decision dated in January 1996, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation.  The veteran timely filed a Notice of 
Disagreement as to that issue.  In August 1996, June 1997 and 
September 1998 Supplemental Statements of the Case were 
issued.  The veteran does not appear to have filed a timely 
substantive appeal.  38 C.F.R. 20.302(b) (2000).  However the 
Board cannot sua sponte make such a determination.  It must 
first afford the veteran and his representative the 
opportunity to present argument and evidence on that 
question.  Marsh v. West, 11 Vet App 468 (1998); VAOPGCPREC 
9-99 (1999).  Because the remaining issue on appeal is being 
remanded, this issue will also be considered in the remand 
portion of this decision.

In a December 1999, rating decision the RO denied service 
connection for prostatitis and basal cell carcinoma of the 
nose.  The veteran has not filed a notice of disagreement 
with those decisions.  

It appears that the veteran has raised the issue of service 
connection for hypertension in his August 1995 substantive 
appeal, VA Form 9.  This issue is referred to the RO for any 
appropriate action.  

Service connection was denied for a right knee disability in 
a November 1968 rating decision.  The veteran was advised of 
that decision in December 1968, but does not appear to have 
submitted a notice of disagreement with the decision.  During 
the course of the current appeal the veteran has repeatedly 
sought to reopen his claim.  The RO has not adjudicated 
whether new and material evidence has been submitted to 
reopen the claim.  Accordingly, that issue is also referred 
to the RO for adjudication.


REMAND

The service medical records show that in September 1967 the 
veteran injured his right knee during a parachute jump and 
subsequently developed traumatic arthritis of the right knee.  
In an orthopedic referral dated in October 1967, the examiner 
reported that the veteran was a paratrooper with a history of 
an old knee injury.  On orthopedic examination later that 
month, the veteran indicated that he had had a football 
injury to his right knee prior to service. 

On his application for compensation, received in January 
1993, the veteran reported that he had injured his left knee 
in 1967.  He indicated that he had been treated for such at 
Cam Rahn Bay in Vietnam.  

In a February 1993 statement in support of the claim, the 
veteran indicated that he injured both legs in January 1968 
at Bien Hoa, Vietnam, following a parachute jump.  He 
reported that shortly after the injury he was advised to have 
surgery but opted for physical therapy.  

At a personal hearing before a Hearing Officer at the RO in 
November 1995, the veteran testified that he had injured both 
of his knees in association with parachute jumping in about 
1967 or 1968 and that his left knee had become swollen.  He 
indicated that he received medical treatment at the time of 
the injury and again at Cam Rahn Bay.  He testified that the 
knee injury was in the nature of a torn ligament that had 
been severed, and that other than a VA examination in October 
1968, he received no treatment until 1993.  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

The law additionally provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Id.

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1).  The notification must identify 
the records the Secretary is unable to obtain; explain the 
efforts that the Secretary made to obtain those records; and, 
describe any further action to be taken by the Secretary with 
respect to the claim.  Id. at (b)(2).  The law further states 
that whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Id. 
at (b)(3).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Id.

In this case the veteran reported injuries to his knees in 
service and current symptoms of a knee injury.  VA treatment 
records show that in 1993 he was seen for what was described 
as varicosities or phlebitis affecting the ability to move 
his left knee.

It is unclear whether all of the veteran's VA treatment 
records have been secured, and he has not been afforded a VA 
examination in order to determine whether he has a current 
left knee disability that can be related to an injury in 
service.

Accordingly, the case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the complete service 
medical/clinical records associated with 
the veteran's treatment and evaluation 
while at Cam Rahn Bay and Bien Hoa 
between 1967 and 1968 pertaining to a 
right or left knee injury.  The RO should 
request such from all appropriate 
official sources.  The RO should also 
request that if those records are 
unavailable, the official sources should 
so state.  The RO's attempt should be 
documented in the claims file, along with 
any responses, negative or positive.

2.  The RO should also ensure that all 
records of VA treatment, specifically any 
from the VA Medical Center in Los 
Angeles, California, from October 1968 to 
the present for a left knee condition are 
of record and request the veteran to 
submit or identify any additional records 
of right or left knee treatment, 
hospitalization or therapy to date, 
including any treatment records showing 
pre-service evaluation and treatment of a 
left knee injury.  After securing the 
necessary release, the RO should seek to 
obtain these records.  If the RO is 
unsuccessful, in obtaining any records it 
should so advise the veteran.

3.  The veteran should be afforded an 
appropriate examination or examinations 
to determine the nature and etiology of 
any current left knee disorder.  The 
examiner should review the veteran's 
claims folder including a copy of this 
remand.  All necessary tests or studies 
should be performed.  After the entire 
claims folder, including service medical 
records, has been reviewed, the examiner 
should comment as to (1) the correct 
diagnosis of any current left knee 
disorder; and (2) whether it is at least 
as likely as not that any current left 
knee disorder was caused or permanently 
worsened as a result of service.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The RO should also adjudicate whether 
the veteran has submitted a timely 
substantive appeal with regard to his 
claim for a higher evaluation for PTSD.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



- 9 -


- 2 -


